Motion granted and reargument scheduled for the April 1975 Term of this court in accordance with the following memorandum: In our decision on this appeal we modified the award of the condemnation commissioners because we held that they had adjusted the market data downward to find a value based upon use of the property as Residential BB-1 and then improperly added to that figure an increment of 30% to reflect the probability that the property would be rezoned from the existing Residential-A classification to Residential RB-1. Upon this motion the property owners contend that we lacked the power to modify the award under the applicable law (L. 1914, ch. 300, as amd.) and that we misinterpreted the evidence and the commissioners’ findings. We hold that the Appellate Division is granted the authority to modify the award by that statute (cf. Matter of Ford [S'isfca], 22 N Y 2d 834; Matter of Ford [Dosseff], 36 A D 2d 352). Upon reargument the parties should confine themselves to the adjusted land value found by the appraisers, the range of evidence and the final land value adopted by the commissioners. Present — -Marsh, P. J., Cardamone, Simons, Mahoney and Witmer, JJ.